Title: From George Washington to John Cochran, 10 August 1783
From: Washington, George
To: Cochran, John


                        
                            Sir
                            Head Quarters Augst 10th 1783
                        
                        A supply of Medicines and Hospital Stores will be wanted to serve a Corps of 500 Men for Ten Months. It is my
                            desire you will have as accurate an Estimate formed, as the nature of the case will admit, and that you will have the most
                            efficacious measures immediately adopted for providing, arranging and packing up, in the best possible Order, all Articles
                            included in it.
                        As the preservation of the health of the Troops and perhaps the very existence of the Posts, which may be
                            established on the Western Waters, will depend very much on this arrangement. I shall rely on your Activity and precision
                            in having the business executed in the most effectual and satisfactory manner. I am with great Esteem Sir Your Most Obt
                            Servt
                        
                            G. Washington
                        
                    